NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       NOV 16 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUN WANG,                                       No.    16-71152

                Petitioner,                     Agency No. A201-202-742

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted November 9, 2020**

Before: THOMAS, Chief Judge, TASHIMA and W. FLETCHER, Circuit Judges.

      Jun Wang, a native and citizen of China, petitions pro se for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his applications for asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”). We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applying the standards governing adverse credibility determinations created by the

REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir. 2010). We

deny the petition for review.

      The agency found that Wang did not establish past persecution because his

testimony was not credible. Substantial evidence supports the agency’s adverse

credibility determination based on inconsistent testimony as to his business in

China, his travel plans to the United States, and where he attends church in the

United States. See id. at 1048 (adverse credibility determination reasonable under

“the totality of circumstances”). Wang’s explanations do not compel a contrary

conclusion. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). The record

does not support Wang’s contention that the agency did not give him an

opportunity to explain. Substantial evidence supports the agency’s determination

that Wang’s documentary evidence was insufficient to independently establish past

persecution. See Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014) (petitioner’s

documentary evidence was insufficient to rehabilitate credibility or independently

support claim).

      Substantial evidence also supports the agency’s determination that Wang’s

fear of future persecution is not objectively reasonable. See Gu v. Gonzales, 454

F.3d 1014, 1022 (9th Cir. 2006) (petitioner failed “to present compelling, objective

evidence demonstrating a well-founded fear of persecution”); see also Zehatye v.


                                         2                                    16-71152
Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006) (the “clear probability standard for

withholding of removal is more stringent than the well-founded fear standard

governing asylum” (citation and internal quotation marks omitted)). Thus, Wang’s

asylum and withholding of removal claims fail.

      In light of this disposition, we do not reach Wang’s remaining contentions as

to the merits of his asylum or withholding claims. See Simeonov v. Ashcroft, 371

F.3d 532, 538 (9th Cir. 2004) (courts and agencies are not required to decide issues

unnecessary to the results they reach).

      Substantial evidence supports the agency’s denial of Wang’s CAT claim

because it was based on the same evidence found not credible, and the record does

not otherwise compel the conclusion the conclusion that it is more likely than not

Wang would be tortured by or with the consent or acquiescence of the government

if returned to China. See Shrestha, 590 F.3d at 1048-49.

      We do not consider the materials Wang references in his opening brief that

are not part of the administrative record. See Fisher v. INS, 79 F.3d 955, 963-64

(9th Cir. 1996) (en banc).

      As stated in the court’s October 3, 2016 order, the temporary stay of removal

remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED.




                                          3                                  16-71152